    Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 1 of 10 PageID #: 89



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


BRENDA J. LAMB,

              Plaintiff,


v.                                                         Civil Action No. 1:18cv120
                                                                  (Judge Kleeh)


COMMISSIONER OF SOCIAL SECURITY,

              Defendant.


                     MEMORANDUM OPINION AND ORDER DENYING
                        MOTION TO DISMISS [ECF NO. 3]

         Pending before the Court is a Motion to Dismiss for failure

to timely serve under Rule 4(m) of the Federal Rules of Civil

Procedure.       For      the    reasons       discussed         herein,   the    motion    is

denied.

                          I.      PROCEDURAL & FACTUAL HISTORY

         On   May        21,     2018,        the       Plaintiff,       Brenda     J.     Lamb

(“Plaintiff”),           filed       a    Complaint      in     this   action    against   the

Defendant,        Nancy         A.        Berryhill       (“Defendant”),         the     Acting

Commissioner of the Social Security Administration. Plaintiff

improperly filed a Request for Waiver of Service the next day. 1

On     October      9,    2018,          Defendant      filed    the   pending    Motion     to

1
   Under Rule 4(d), a request for waiver of service is
inapplicable in a suit against the United States or one of its
agencies.
                                                    1
    Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 2 of 10 PageID #: 90
LAMB V. COMMISSIONER OF SOCIAL SECURITY                                   1:18-CV-120

                    MEMORANDUM OPINION AND ORDER DENYING
                       MOTION TO DISMISS [ECF NO. 3]

Dismiss, requesting dismissal with prejudice under Rule 41 for

failure to comply with 4(m) or dismissal without prejudice for

failure to timely serve under 4(m).

         Service was not completed upon the Government until October

22, 2018 (well beyond the 90-day limit). On the same day, United

States District Judge Keeley entered a First Order and Notice

Regarding Discovery           and Scheduling (“First Order”). Defendant

moved      to    stay   the    deadlines         in     the    First   Order    pending

resolution of the Motion to Dismiss. The case was transferred to

United States District Judge Thomas S. Kleeh,                          and the Court

granted      the   motion     to   stay.    The       Motion   to   Dismiss    is   fully

briefed and ripe for consideration.

                                   II.     DISCUSSION

         A. Amendments to Rule 4(m)

         Until 1993, under Rule 4(j), 2 the Court was required to

dismiss a complaint without prejudice if service was not made

within 120 days of the complaint’s filing:

                If the service of the summons and complaint
                is not made upon a defendant within 120 days
                after the filing of the complaint and the
                party on whose behalf such service was
                required cannot show good cause why such
                service was not made within that period, the
                action shall be dismissed as to that
                defendant without prejudice upon the court's
2
     Until 1993, Rule 4(m) was Rule 4(j).
                                             2
Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 3 of 10 PageID #: 91
LAMB V. COMMISSIONER OF SOCIAL SECURITY                                  1:18-CV-120

                    MEMORANDUM OPINION AND ORDER DENYING
                       MOTION TO DISMISS [ECF NO. 3]

            own initiative with notice to such party or
            upon motion.

     In 1993, the Rule was amended and became 4(m). Specific

language was added to allow the Court to “direct that service be

effected within a specified time” if service was untimely:

            If service of the summons and complaint is
            not made upon a defendant within 120 days
            after the filing of the complaint, the
            court, upon motion or on its own initiative
            after notice to the plaintiff, shall dismiss
            the action without prejudice as to that
            defendant or direct that service be effected
            within a specified time; provided that the
            plaintiff shows good cause for the failure,
            the court shall extend the time for service
            for an appropriate period.

The advisory committee note to the 1993 amendment explains that

an extension must be granted if good cause exists. It further

states    that     Rule   4(m)    “authorizes        the    court   to     relieve   a

plaintiff     of    the     consequences        of   an    application      of    this

subdivision even if there is no good cause shown.” The notes

provide     examples      of   when   this       might     take   place:    “if   the

applicable statute of limitations would bar the refiled action,

or if the defendant is evading service or conceals a defect in

attempted service.”

     In     2007,    Rule      4(m)   was       amended    again.   The      advisory

committee notes for the 2007 amendment provide that the changes

                                            3
Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 4 of 10 PageID #: 92
LAMB V. COMMISSIONER OF SOCIAL SECURITY                            1:18-CV-120

                  MEMORANDUM OPINION AND ORDER DENYING
                     MOTION TO DISMISS [ECF NO. 3]

“are intended to be stylistic only” and are “part of the general

restyling    of    the    Civil    Rules    to   make    them     more   easily

understood.”

     Finally, in 2015, Rule 4(m) was amended to change the time

period for service from 120 days to 90 days. The current version

of Rule 4(m) states, in relevant part, as follows:

            If a defendant is not served within 90 days
            after the complaint is filed, the court — on
            motion or on its own after notice to the
            plaintiff — must dismiss the action without
            prejudice against that defendant or order
            that service be made within a specified
            time. But if the plaintiff shows good cause
            for the failure, the court must extend the
            time for service for an appropriate period.

     B. Good Cause Under Rule 4(m)

     Under 4(m), “if the          plaintiff shows       good    cause for the

failure,    the   court   must    extend   the   time   for    service   for   an

appropriate period.” In determining whether good cause exists,

the Court must consider whether the following took place:

            (1) the delay in service was outside the
            plaintiff’s control, (2) the defendant was
            evasive, (3) the plaintiff acted diligently
            or   made   reasonable  efforts,   (4)   the
            plaintiff is pro se or in forma pauperis,
            (5) the defendant will be prejudiced, or (6)
            the plaintiff asked for an extension of time
            under Rule 6(b)(1)(A).

Greenbrier Hotel Corp. v. ACE Am. Ins. Co. (CHUBB), No. 2:19-


                                       4
Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 5 of 10 PageID #: 93
LAMB V. COMMISSIONER OF SOCIAL SECURITY                           1:18-CV-120

                   MEMORANDUM OPINION AND ORDER DENYING
                      MOTION TO DISMISS [ECF NO. 3]

cv-00118, 2019 WL 2353372, at *2 (citing Scott v. Md. State

Dep’t of Labor, 673 F. App’x 299, 306 (4th Cir. 2016)). The

plaintiff   bears     the   burden   of     establishing   that   good      cause

exists. Beasley v. Bojangles’ Rests., Inc., No. 1:17CV255, 2018

WL 4518693, at *1. It is “determined on a case-by-case basis

within the discretion of the district court.”                 Scott, 673       F.

App’x at 306.

       Here, good cause does not exist. First, Plaintiff’s counsel

does not offer any justification for the untimely service beyond

his admission that he made a mistake and should have re-read

Rule 4. He does not reference a personal or professional issue

that    affected    service.    There       does   not   appear   to   be    any

interference outside of his control. As Defendant points out,

“mere inadvertence” does not qualify as good cause. Plaintiff

has not established good cause for her failure to timely serve,

so the Court is not required to extend the time for service.

       C. Extending Service in the Absence of Good Cause

       In 1995, two years after the 1993 amendments to 4(m), the

Fourth Circuit decided Mendez v. Elliot, 45 F.3d 75 (4th Cir.

1995). In Mendez, service was accomplished 177 days after the

complaint was filed and 57 days after the deadline. Id. at 77.

The district court dismissed the action because the plaintiff

failed to demonstrate good cause. Id. at 78. The Fourth Circuit
                                        5
Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 6 of 10 PageID #: 94
LAMB V. COMMISSIONER OF SOCIAL SECURITY                                          1:18-CV-120

                    MEMORANDUM OPINION AND ORDER DENYING
                       MOTION TO DISMISS [ECF NO. 3]

affirmed the district court, writing that “Rule 4(m) requires

that good cause be shown for obtaining an extension.” Id. at 80.

       Despite      the   holding    in        Mendez,      the     following     year,     the

Supreme Court of the United States wrote in dicta that “in 1993

amendments to the Rules, courts have been accorded discretion to

enlarge   the    120-day      period          ‘even    if    there    is    no    good   cause

shown.’” Henderson v. United States, 517 U.S. 654, 662 (1996).

Further, the Fourth Circuit has held in a number of unpublished

decisions that extensions may be granted without good cause.

See, e.g., Scruggs v. Spartanburg Reg’l Med. Ctr., 198 F.3d 237,

No. 98-2364, 1999 WL 957698, at *2 (4th Cir. 1999) (unpublished)

(refraining from formally adopting Henderson dicta but noting

that “the district court, in its discretion, could have extended

the    time   for    proper    service         of     process,       notwithstanding       its

apparent belief to the contrary”); Giacamo-Tano v. Levine, 199

F.3d 1327, No. 98-2060, 1999 WL 976481, at *1 (4th Cir. 1999)

(unpublished)       (“Even    if     a    plaintiff         does     not    establish      good

cause,    the    district      court          may     in    its    discretion      grant    an

extension for time of service.”).

       The United States District Court for the Northern District

of West Virginia has recognized the same concept in multiple

decisions. In Bruce v. City of Wheeling, the defendants argued

that    the   complaint       must       be    dismissed          because   the    plaintiff

                                                6
Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 7 of 10 PageID #: 95
LAMB V. COMMISSIONER OF SOCIAL SECURITY                                       1:18-CV-120

                  MEMORANDUM OPINION AND ORDER DENYING
                     MOTION TO DISMISS [ECF NO. 3]

failed to show good cause. No. 5:07CV76, 2008 WL 4763274, at *3

(N.D.W.   Va.     Oct.     29,     2008).       Judge        Stamp    wrote    that   the

defendants      were     relying    on    case         law     that    was    no   longer

applicable under the 1993 and 2007 amendments to 4(m): “[m]ost

courts have held that the [1993] amendment substantively changes

the rule’s content by eliminating the good cause requirement[.]”

Id.

      While acknowledging that Mendez is a published opinion in

the Fourth Circuit, Judge Stamp noted that the relevant events

in Mendez occurred between April 1993 and October 1993, when the

amended 4(m) did not go into effect until December 1993. Id. at

*4. In light of the amendments to 4(m), Henderson, unpublished

post-Mendez decisions, and the weight of authority, Judge Stamp

found that 4(m) permits courts to enlarge the time for service

in the absence of a good-cause showing. Id. at *5. He found that

the   following        factors   should         be    considered       in     determining

whether to grant an extension to a plaintiff who has not shown

good cause: “whether a statute of limitations bar would preclude

the   plaintiff        from   re-filing,             whether    an     extension      will

prejudice the defendant, whether the defendant had actual notice

of the lawsuit, and whether the plaintiff eventually effected

service.” Id.

      Judge Stamp reiterated this approach to Rule 4(m) in other

                                            7
    Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 8 of 10 PageID #: 96
LAMB V. COMMISSIONER OF SOCIAL SECURITY                                          1:18-CV-120

                       MEMORANDUM OPINION AND ORDER DENYING
                          MOTION TO DISMISS [ECF NO. 3]

cases.      See,   e.g.,         Hardy    v.    Astrue,      No.   5:09CV112,         2010   WL

1138338, at *4 (N.D.W. Va. Mar. 19, 2010) (granting an extension

in the absence of good cause after finding that “the plaintiff

did eventually effect service” and that there was “no evidence

to      suggest    that          [the    defendant]       was      prejudiced         by   this

extension”); Cox v. Babcock & Wilcox Constr. Co., 5:09CV84, 2009

WL     3764831,        at   *4    (N.D.W.      Va.   Nov.    9,    2009)      (granting      an

extension in the absence of good cause after finding that “the

plaintiff did eventually effect service, only one day after the

permitted time period prescribed” and that “the defendants have

offered      no    argument,        and     this     Court      finds    no     evidence     to

suggest, that they were prejudiced by this extension”).

         Based on the text of the rule itself, the committee notes,

the     dicta     in    Henderson,        and   the    approach         taken    in    various

unpublished decisions, this Court finds that it has discretion

to extend time for service even when good cause is absent. 3


3
  The Court recognizes that there is authority in the district,
in addition to Mendez, to the contrary. See, e.g., Martinez v.
United States, 578 F. App’x 192, 193 (4th Cir. 2014)
(unpublished) (“A plaintiff may escape dismissal for failure to
timely serve process only if she demonstrates ‘good cause’ for
the delay.”); Hager v. Graham, No. 5:05CV129, 2007 WL 1089088,
at *2 (N.D.W. Va. Mar. 30, 2007) (noting that the “trial court
does not have discretion to extend time absent showing of good
cause”); Carrigan v. Eli Lilly & Co., No. 5:05CV131, 2006 WL
1705909, at *2 (N.D.W. Va. 2006) (also noting that the “trial
court does not have discretion to extend time absent showing of
good cause”); T&S Rentals v. United States, 164 F.R.D. 422, 427
                                                8
Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 9 of 10 PageID #: 97
LAMB V. COMMISSIONER OF SOCIAL SECURITY                            1:18-CV-120

                    MEMORANDUM OPINION AND ORDER DENYING
                       MOTION TO DISMISS [ECF NO. 3]

According to the advisory committee notes and the test applied

by    Judge   Stamp     in   Bruce,   the   Court     should     consider   the

following: “whether a statute of limitations bar would preclude

the     plaintiff     from   re-filing,     whether    an      extension    will

prejudice the defendant, whether the defendant had actual notice

of the lawsuit, and whether the plaintiff eventually effected

service.” Bruce, 2008 WL 4763274, at *5.

        Here, first, a statute of limitations bar would preclude

Plaintiff from re-filing because he needed to file his action

within 90 days of the adverse agency decision. See Resp., ECF

No. 8, at 2. Second, Defendant has not pointed to any evidence

that it would be prejudiced by an extension. Third, Defendant

had actual notice of the lawsuit by September 27, 2018. See id.

(noting that this was the date Agency counsel “learn[ed] for the

first    time . . . that      a   Complaint   had     been     filed   in   this

matter”). Fourth, Plaintiff did eventually complete service on

October 22, 2018, soon after the motion to dismiss was filed.

The Court finds that these factors weigh in favor of Plaintiff.



(N.D.W. Va. 1996) (dismissing because no good cause existed).
See also Marinkovic v. Schultz, No. CR-16-1461, 2017 WL 6422372,
at *4 (D. Md. Aug. 9, 2017) (recognizing disagreement in the
Fourth Circuit and ultimately following Mendez and dismissing
due to lack of good cause).



                                      9
Case 1:18-cv-00120-TSK Document 20 Filed 05/14/20 Page 10 of 10 PageID #: 98
LAMB V. COMMISSIONER OF SOCIAL SECURITY                        1:18-CV-120

                  MEMORANDUM OPINION AND ORDER DENYING
                     MOTION TO DISMISS [ECF NO. 3]

                               III. CONCLUSION

        For the reasons discussed above, the Motion to Dismiss [ECF

No. 3] is DENIED. The STAY is hereby LIFTED. The Court will

issue     a   Second   Order   and    Notice   Regarding   Discovery    and

Scheduling in the near future, and the case will proceed in

normal course.

        It is so ORDERED.

        The Clerk is directed to transmit copies of this Memorandum

Opinion and Order to counsel of record.

        DATED: May 14, 2020

                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                      10
